Citation Nr: 0529200	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964 with the U.S. Navy, and from March 1962 to May 
1982 with the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which, in 
pertinent part, found that new and material evidence had been 
submitted to reopen a claim for service connection for heart 
disease, to include palpitations, tachycardia, and coronary 
artery disease.  After considering the claim on the merits, 
the RO, in the June 2002 rating decision, denied service 
connection for heart disease, to include palpitations, 
tachycardia, and coronary artery disease.  This matter 
further comes before the Board from an April 2003 RO rating 
decision which denied service connection for bilateral 
hearing loss and for PTSD.  In November 2004 the veteran 
testified at a videoconference hearing at the RO before the 
undersigned Acting Veterans Law Judge. 

The issues of service connection for bilateral hearing loss, 
PTSD, and a cardiac disability, as well as the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By September 1982 rating decision, the RO denied 
entitlement to service connection for cardiac palpitations.  
The veteran did not appeal this determination and it became 
final.

2.  By February 1999 rating decision, the RO did not reopen 
the claim for service connection for cardiac palpitations.  
The veteran did not appeal this determination and it became 
final.

3.  Additional evidence submitted subsequent to the February 
1999 RO rating decision includes evidence that was not 
previously considered, which relates to an unestablished fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, since the final 
February 1999 RO rating decision, to reopen the claim for 
entitlement to service connection for a cardiovascular 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1982, the RO issued a rating decision, which, in 
pertinent part, denied entitlement to service connection for 
cardiac palpitations, noting that on VA examination in July 
1982 no organic pathology was found for the veteran's history 
of cardiac palpitations.  The veteran did not appeal the 
September 1982 rating decision.  Thus, the September 1982 
rating decision is final.  38 U.S.C.A. § 7105.

In November 1998, the veteran attempted to reopen his claim 
for service connection for a heart condition.  In February 
1999, the RO issued a rating decision, which, in pertinent 
part, did not reopen the claim for service connection for 
cardiac palpitations on the basis that new and material 
evidence had not been received.  The RO essentially found 
that the evidence submitted by the veteran did not show a 
diagnosed heart condition in service or within one year of 
leaving service.  The veteran did not appeal the February 
1999 RO rating decision.  Thus, the February 1999 RO rating 
decision is the last final disallowance of the claim.  The 
claim for service connection may be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  The change in the 
law is applicable in this case because the veteran's claim 
was filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence which was of record when the RO considered the 
claim in September 1982 included service medical records and 
a July 1982 VA examination.  Service medical records showed 
that the veteran was seen for palpitations and chest pain in 
service.  His palpitations were attributed to anxiety 
reaction and no cardiac disorder was noted in service.  On VA 
examination in July 1982 the diagnoses included history of 
cardiac palpitations, no organic pathology found.  Additional 
evidence considered in February 1999 included outpatient 
treatment records from Keesler Air Force Base medical center 
dated from 1983 to 1998, which showed that the veteran 
continued to receive treatment for complaints of chest pain 
and palpitations.  In September 1997 he underwent cardiac 
catheterization and was diagnosed with mild coronary artery 
disease.  

The additional relevant evidence submitted since the February 
1999 rating decision includes a statement from a staff 
cardiologist at Keesler AFB Medical Center and treatment 
records from Biloxi VA Medical Center (VAMC).  

The Board finds that evidence submitted since the February 
1999 rating decision is new and material.  This evidence 
includes the April 2002 letter from Dr. Gryboski, a staff 
cardiologist at Keesler AFB Medical Center, in which she 
opined that the veteran's palpitations and tachycardia were 
consistent with supraventricular tachycardia.  Dr. Gryboski 
also confirmed that the veteran has nonobstructive coronary 
artery disease.  

The Board finds that this additional evidence is not only 
new, as it has not been previously considered by the RO, but 
also material as it is relevant to and probative of the 
underlying issues of whether the veteran has a current 
cardiac disability that may be related to his symptoms in 
service.  The Board finds that this evidence goes directly to 
the matter of whether the veteran's current cardiac 
disability had an onset in service, and raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Accordingly, the claim for service 
connection for a cardiovascular disability is reopened.  
Prior to considering the claims on the merits, additional 
action is required, and will be addressed in the remand 
appended to this decision.


ORDER

The claim for service connection for a cardiovascular 
disability is reopened; to this extent only the appeal is 
granted.


REMAND

Service Connection for Cardiovascular Disease

The veteran contends that his current cardiac disabilities 
had an onset in service.  He claims that he has received 
treatment at Keesler Air Force Base (AFB) Medical Center for 
his cardiac problems from 1982 to the present.  Treatment 
records from Keesler AFB Medical Center dated from 1984 to 
1998 only are already of record.  Pursuant to VA's duty to 
assist the veteran, complete and current treatment records 
for the veteran should be obtained from Keesler AFB Medical 
Center, including from 1982 to 1984 and from 1998 to the 
present.  38 U.S.C.A. § 5103A (b),(c) (West 2002); 38 C.F.R. 
§ 3.159 (c)(1)-(3) (2005).

Additionally, the Board finds that a VA examination with 
opinion is necessary in order to make a decision on this 
claim; thus, pursuant to VA's duty to assist the veteran he 
should be scheduled for an appropriate VA examination to 
determine the nature and probable etiology of any current 
cardiovascular disability.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2005).

Service Connection for Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure in service.  He reported that he 
went for a hearing test at Keesler AFB Medical Center 
approximately six months prior to the videoconference hearing 
in November 2004.  Pursuant to VA's duty to assist the 
veteran, results of this hearing test should be associated 
with the claims file.  38 U.S.C.A. § 5103A (b),(c) (West 
2002); 38 C.F.R. § 3.159 (c)(1)-(3) (2005).

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Personnel records show that the veteran served on active duty 
in the U.S. Navy from September 1960 to September 1964 and 
from March 1962 to May 1982 in the U.S. Air Force.  He was 
stationed on the USS Cogswell (DD651) from November 1961 
through September 1964.  

The veteran contends that he has PTSD as a result of an 
incident in service on May 8, 1962, during which time he was 
onboard the USS Cogswell and was reportedly involved in 
rescue operations for a downed airplane in Subic Bay near the 
Philippine Islands.  Since the veteran has only recently 
provided the date that the plane went down, the RO has yet to 
attempt to verify the occurrence of this incident.  This 
should be done.  Additionally, it is not clear whether the 
veteran has PTSD based on this reported stressor event.  
While treatment records from Biloxi VAMC show a diagnosis of 
PTSD, the veteran testified he receives no psychiatric 
treatment for PTSD.  Thus, pursuant to VA's duty to assist 
the veteran, he should be scheduled for a VA examination with 
opinion, to determine whether he has PTSD based on a verified 
in-service stressor event.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2005).

Since VA will schedule examinations for the veteran pursuant 
to this remand, the veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).

New and Material Evidence to Reopen Claim for 
Service Connection for Depression

The record reflects that by September 1982 rating decision, 
the RO denied service connection for depression.  
Subsequently, the veteran attempted to reopen this claim for 
service connection, and by rating decisions dated in April 
1988, February 1999, and June 2002, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for depression.  Received 
from the veteran in June 2004 was a claim for service 
connection for depression.  The RO sent a letter to the 
veteran in August 2004, notifying him that in order to reopen 
his claim for service connection for depression he would need 
to submit new and material evidence.  By rating decision 
dated in October 2004, the RO denied service connection for 
depression.  In the rating decision there was no discussion 
as to whether new and material evidence had been submitted, 
sufficient to reopen the claim for service connection for 
depression.  Rather, the RO just considered the service 
connection claim on the merits.  In a letter dated in the 
same month, the RO notified the veteran of the October 2004 
rating decision.  In a statement received from the veteran in 
November 2004, the veteran essentially expressed disagreement 
with the RO's October 2004 denial of his service connection 
claim.  The Board finds that this statement represents a 
timely expression of disagreement with the RO's October 2004 
denial of service connection for depression.  See 38 C.F.R. 
§§ 20.201, 20.300, 20.302 (2005).  The Board has, however, 
made the issue whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for depression, since the RO has yet to provide a 
decision on that issue.  This must be done before proceeding 
to the merits of a claim for service connection for 
depression.  A statement of the case (SOC) has not been 
issued regarding either the new and material evidence issue 
or the service connection issue.  This should be done.  Thus, 
on remand the veteran should be furnished with an SOC 
concerning this claim.  See Manlincon v. West, 12 Vet. App. 
328 (1999).

In light of the above, this case is REMANDED for the 
following development:

1.  With any assistance needed from the 
veteran, obtain complete treatment 
records for the veteran from Keesler AFB 
Medical Center, including from 1982 to 
1984 and from 1998 to the present, for 
treatment for hearing loss, PTSD, and his 
cardiovascular disorders.   

2.  Obtain information (from the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) or other 
appropriate source) that might 
corroborate the veteran's alleged in-
service stressor, detailed above, in 
which he reportedly assisted with rescue 
operations of a downed plane on May 8, 
1962, and as reported at the November 
2004 hearing.  If the plane crash is 
verified, an inquiry should be made as to 
whether there is any evidence that the 
veteran participated in the rescue effort 
or, at the very least, was in a location 
proximate to the crash.  Any attempts 
made to verify the reported stressor, and 
the results of such attempts, should be 
documented in the veteran's claims 
folder.

3.  If, and only if, the veteran's 
stressor is verified, schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the veteran's verified inservice 
stressor.  If there is a verified 
stressor, identify the verified stressor 
for the examiner.  Make the veteran's 
claims folder available to the examiner 
for review.  The examiner should request 
any necessary psychological testing be 
performed.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified stressor.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
verified stressor experienced during 
service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  A 
complete rationale for all opinions 
expressed must be provided.

4.  Schedule the veteran for an 
appropriate examination to determine the 
nature and probable etiology of any 
current cardiovascular disability.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  For each cardiac diagnosis, 
the examiner should indicate whether 
there is a 50 percent probability of 
greater (as likely as not) that the 
diagnosis is related to the palpitations 
that the veteran was treated for in 
service, or other event, injury, or 
disease during his active military 
service.  The complete rationale for any 
opinion(s) expressed should be provided. 

5.  Furnish the veteran a statement of 
the case (SOC) regarding the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
depression.  If the RO determines that 
new and material evidence has been 
submitted, thereby reopening the claim 
for service connection, the RO should 
then also encompass a decision on the 
merits of the service connection claim in 
the SOC.   The RO should also inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2004).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, the new and 
material evidence issue and/or the 
service connection issue should be 
returned to the Board for further 
appellate review.

6.  Readjudicate the other three issues 
on appeal.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


